DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17, of U.S. Patent No. 10,867,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, 17 of U.S. Patent No. 10,867,486 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warrick (US 2018/0167516) in view of Miller et al. (US 2018/0163934).
Regarding claims 1, 8, 15, Warrick discloses a hospitality light configured for installation in a light fixture (fig. 8), the hospitality light comprising: one or more instruments (clock 1012 in fig. 10); a memory that stores computer executable components (page 13, [0128]); and a processor that executes the computer executable components stored in the memory (page 13, [0128]), wherein the computer executable components comprise: a configuration component (page 13, [0128]) that: determine a hospitality objective of the installation of the hospitality light based on the characteristics of the environment (page 11, [0112]), and perform a self-configuration of at least one parameter of the hospitality light  to achieve the hospitality objective (page 11, [0112]); an operation component that: in response to a determination of a characteristic of the characteristics in the environment meeting a criterion, execute, by the hospitality light  using at least one instrument of the one or more instruments, one or more actions to achieve the hospitality objective of the installation of the hospitality light (fig. 10; page 11, [0112]); page 12, [0117]).
        Warrick discloses all the limitations set forth above but fails to explicitly disclose one or more sensors; employs at least one sensor of the one or more sensors to determine characteristics of an environment in which hospitality light bulb is installed, light bulb.
    However, Miller discloses one or more sensors (page 3, [0024]); employs at least one sensor of the one or more sensors to determine characteristics of an environment in which hospitality light bulb is installed (page 3, [0024, 0027]), light bulb (page 3, [0024]).
     Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Miller within the system of Warrick in order to provide the ability to keep a room lit in severe emergency situation throughout the hospital thereby improving the reliability and efficiency of the system.
 Regarding claims 2, 9,  16, Warrick discloses wherein the one or more actions comprise an automatic check-in operation of a guest (page 5, [0050]; page 12, [0115-0117]).

 Regarding claims 4, 11, 18, Warrick discloses wherein the one or more actions further comprise coordinate with at least one other hospitality light bulb in the environment to provide an indication of direction in which the guest should travel to get to a guest room assigned to the guest (page 7, [0077]).
 Regarding claims 5, 12, 19, Warrick discloses wherein the one or more actions comprise a concierge operation required by a guest (guest device 802 in page 13, [0125]).
 Regarding claims 6, 13,  Warrick discloses wherein the concierge operation is one of a dining reservation, an activity reservation, directions to a destination, or a transportation arrangement (reservation in page 6, [0068]).
 Regarding claims 7, 14, 20, Warrick discloses wherein the one or more actions comprise a housekeeping operation for a guest room assigned to a guest (page 11, [0112].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dombrowsky et al. (US 2018/0154032) discloses system and apparatus……..footwear.
Gielen et al. (US 8545033) discloses illumination device…light source.
Pazula (US 2006/0044798) discloses methods…products.
Preta et al. (US 2012/0098655) discloses smart light with power backup.
Walker et al. (US 2018/0096634) discloses lighting device and kit.
Maxik (US 7,824,065) discloses system……..environment.
Finch et al. (US 2011/0006893) discloses notification….switches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
September 21, 2021